Exhibit 10.1

NON-CA RESIDENTS

EMERALD EXPOSITIONS EVENTS, INC.

2017 OMNIBUS EQUITY PLAN

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), effective as of [●] (the “Date of Grant”), is
between Emerald Expositions Events, Inc., a Delaware corporation (together with
its successors, the “Company”), and the individual whose name is set forth on
the signature page hereto (the “Optionee”).

Section 1.Grant of Option.  The Company hereby grants to the Optionee the right
and option (the “Option”) to purchase all or any part of an aggregate of such
number of Shares (“Option Shares”) as is set forth on the signature page hereto
(subject to adjustment as provided in Section 12 of the Emerald Expositions
Events, Inc. 2017 Omnibus Equity Plan (as may be amended from time to time, the
“Plan”)) on the terms and conditions set forth in this Agreement and in the
Plan, a copy of which is being delivered to the Optionee concurrently herewith
and is made a part hereof as if fully set forth herein.  The grant shall be
effective upon the execution of this Agreement by both parties hereto.  Except
as otherwise defined herein, capitalized terms used in this Agreement shall have
the same definitions as set forth in the Plan.  The Option is not intended to
qualify as an Incentive Stock Option within the meaning of Section 422 of the
Code.

Section 2.Purchase Price.  The price (the “Option Price”) at which the Optionee
shall be entitled to purchase Option Shares upon the exercise of the Option
shall be the price per Share set forth on the signature page hereto (subject to
adjustment as provided in Section 12 of the Plan).

Section 3.Term of Option.  The Option shall be exercisable to the extent and in
the manner provided herein until the close of business on the day preceding the
10th anniversary of the Date of Grant (the “Term”); provided, however, that the
Option may be earlier terminated as provided in Section 6, 7 or 8  hereof.

Section 4.Exercisability of Option.  

4.1.Vesting.  Subject to the provisions of this Agreement and the Plan, the
Option shall vest and become exercisable in accordance with the following
schedule:

(a)Prior to the first anniversary of the Date of Grant, the Option may not be
exercised;

(b)On or after the first anniversary of the Date of Grant but before the second
anniversary of the Date of Grant, the Option may be exercised to acquire up to
25% of the aggregate number of Option Shares;

(c)On or after the second anniversary of the Date of Grant but before the third
anniversary of the Date of Grant, the Option may be exercised to acquire up to
50% of the aggregate number of Option Shares, less any Option Shares previously
acquired pursuant to the Option;

(d)On or after the third anniversary of the Date of Grant but before the fourth
anniversary of the Date of Grant, the Option may be exercised to acquire up to
75% of the aggregate number of Option Shares, less any Option Shares previously
acquired pursuant to the Option; and

(e)On or after the fourth anniversary of the Date of Grant, the Option may be
exercised to acquire up to 100% of the aggregate number of Option Shares, less
any Option Shares previously acquired pursuant to the Option.

 

--------------------------------------------------------------------------------

 

(f)Notwithstanding the foregoing, if a Change in Control occurs, the Option
shall become 100% vested and exercisable.

The portion of the Option which becomes vested and exercisable as described in
this Section 4.1 is hereinafter referred to as the “Vested Portion.”

Section 5.Manner of Exercise and Payment.

5.1.Notice of Exercise.  The Option shall be exercised when written notice of
such exercise in substantially the form attached hereto as Exhibit A or such
other form as the Committee may require from time to time (the “Exercise
Notice”), signed by the person entitled to exercise the Option, has been
delivered to the Company in accordance with the provisions of Section 9.6
hereof.  The Exercise Notice shall state that the Optionee is electing to
exercise the Option, shall set forth the number of Option Shares in respect of
which the Option is being exercised and shall be signed by the Optionee or,
where applicable, by the Optionee’s legal representative.

5.2.Deliveries.  The Exercise Notice described in Section 5.1 shall be
accompanied by payment of the full Option Price for the Option Shares in respect
of which the Option is being exercised, together with any withholding taxes that
may be due as a result of the exercise of the Option, such payment to be made by
delivery to the Company of (a) a certified or bank check payable to the order of
the Company or (b) cash by wire transfer or other immediately available funds to
an account designated by the Company. Alternatively, the Committee may in its
sole discretion permit the Optionee to (x) utilize a broker-assisted “cashless
exercise” program, (y) have withheld from the number of Option Shares otherwise
issuable following the exercise of the Option the number of Option Shares having
a Fair Market Value equal to the exercise price and/or withholding amount due
(up to the maximum statutory rate) in accordance with applicable law or (z)
allow another method or combination of methods under procedures established by
the Company.

5.3.Issuance of Shares.  Subject to Section 18.2 of the Plan, upon receipt of
the Exercise Notice and full payment for the Option Shares in respect of which
the Option is being exercised, the Company shall take such action as may be
necessary under applicable law to cause the issuance to the Optionee of the
number of Option Shares as to which the Option was exercised and the Optionee
shall cooperate to the fullest extent requested by the Company (including by
executing such documents and providing such information) as may be necessary to
effect the issuance of such Option Shares in compliance with all applicable
law.  If the Optionee fails to make any of the deliveries required by Section
5.2 of this Agreement, the Optionee’s exercise shall not be given effect and the
Shares shall not be issued to the Optionee.  

5.4.Shareholder Rights.  The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any Option Shares
until: (a) the Option shall have been exercised in accordance with the terms of
this Agreement and the Optionee shall have paid the full Option Price for the
number of Option Shares in respect of which the Option was exercised and any
withholding taxes due, (b) the Company shall have issued the Option Shares to
the Optionee and (c) the Optionee’s name shall have been entered as a holder of
record on the books of the Company. Upon the occurrence of all of the foregoing
events, the Optionee shall have full ownership rights with respect to such
Option Shares.

Section 6.Termination.

6.1.Termination.  If the Optionee Terminates, (a) the Option, other than the
Vested Portion of the Option, shall terminate and be of no further force and
effect as of and following the close of business on the date of such
Termination, and (b) the Vested Portion of the Option shall be exercisable by
the

- 2 -

 

--------------------------------------------------------------------------------

 

Optionee during the Post-Termination Exercise Period (as defined below), but in
no event after the expiration of the Term.  Any portion of the Vested Portion of
the Option that, following the Optionee’s Termination, is not exercised prior to
the expiration of the Post-Termination Exercise Period shall terminate at the
end of the Post-Termination Exercise Period.  Notwithstanding anything in this
Agreement or the Plan to the contrary, the Option, whether or not exercisable,
shall immediately terminate (a) upon a Termination of the Optionee by the
Company or a Subsidiary for Cause, (b) in the event that the Optionee violates
any provision of Section 7 hereof or (c) in the event that the Optionee violates
any provision of any Restrictive Agreement (as hereinafter defined).

6.2.“Post-Termination Exercise Period” shall mean the period commencing on the
Optionee’s Termination and ending at the close of business on the 90th day after
the date of the Optionee’s Termination.  Notwithstanding anything to the
contrary herein, in the event of the Optionee’s death or Disability, the
Post-Termination Exercise Period shall mean the period commencing on the
Optionee’s death or Disability and ending at the close of business on the 180th
day after the date of the Optionee’s death or Disability.

Section 7.Prohibited Activities.  In consideration of and as a condition to the
grant of the Option, the Optionee agrees to the covenants set forth in this
Section 7, subject to Section 7.8 hereof.  

 

7.1.No Sale or Transfer.  The Optionee shall not sell, transfer, assign, grant a
participation in, gift, hypothecate, encumber, mortgage, create any lien,
pledge, exchange or otherwise dispose of the Option or any portion thereof other
than to the extent permitted by Section 11.2 of the Plan.

7.2.Proprietary Information.  The Optionee agrees that the Optionee will not at
any time (a) disclose, directly or indirectly, any Proprietary Information to
any Person other than the Company or executives thereof at the time of such
disclosure who, in the reasonable judgment of the Optionee, need to know such
Proprietary Information or such other Persons to whom the Optionee has been
specifically instructed to make disclosure by the Board and in all such cases
only to the extent required in the course of the Optionee’s service to the
Company or (b) use any Proprietary Information, directly or indirectly, for the
Optionee’s own benefit or for the benefit of any other Person.  Upon the
Optionee’s Termination, the Optionee will immediately deliver to the Company all
notes, letters, documents and records which may contain Proprietary Information
which are then in the Optionee’s possession or control and will not retain any
copies and summaries thereof.  All notes, letters, documents, records, tapes and
other media of every kind and description relating to the business, present or
otherwise, of the Company or its affiliates and any copies, in whole or in part,
thereof (collectively, the “Documents”), whether or not prepared by the
Optionee, shall be the sole and exclusive property of the Company.  The Optionee
will safeguard all Documents and will surrender to the Company at the time the
Optionee’s employment Terminates, or at such earlier time or times as the Board
may specify, all Documents then in the Optionee’s possession or control.

7.3.Non-Competition and Non-Solicitation.  The Optionee agrees that during
employment and for the Restricted Period (as defined below), the Optionee shall
not:

(a)whether for compensation or without compensation, directly or indirectly, as
an owner, principal, partner, member, shareholder, independent contractor,
consultant, joint venture, investor, licensor, lender, employee or in any other
capacity whatsoever, alone or in association with any other Person, carry on, be
engaged or take part in, or render services or advice to, own, share in the
earnings of, invest in the stocks, bonds or other securities of, or otherwise
become financially interested in, any business, enterprise or other entity
engaged directly or indirectly within the Territory (as defined below) in any
Competitive Business (as defined below) activity; provided, however, that the
Optionee shall be permitted to acquire a passive stock or equity interest in
such a Competitive Business provided the stock or other equity interest acquired
is not more than one percent of the outstanding interest in such
business.  Nothing herein

- 3 -

 

--------------------------------------------------------------------------------

 

shall prevent the Optionee from engaging in any activity with, or holding a
financial interest in, a non-competitive division, subsidiary or affiliate of a
Competitive Business; and

(b)directly or indirectly through any officer, director, employee,
representative or other agent or otherwise, (i) solicit or do business with any
customer or supplier of the Company of whose names he was aware during his
employment term (X) in any manner that interferes with such Person’s financial
relationship with the Company, or (Y) in an effort to obtain such Person as a
customer, supplier, consultant, salesman, agent or representative to any other
business; or (ii) solicit or interfere with or endeavor to entice away any
employee, consultant, officer, director or executive of the Company who was
engaged in such relationship with the Company at any time during the Optionee’s
employment term, (X) in any manner that interferes with such Person’s employment
or consulting relationship with the Company or (Y) in an effort to obtain such
Person as a customer, supplier, consultant, salesman, agent or representative to
any Competitive Business.

7.4.Non-Disparagement.  The Optionee shall not at any time make (or cause to be
made) to any Person any knowingly disparaging, derogatory or other negative
statement about the Company or its affiliates.  The foregoing shall not be
violated by (a) truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), or (b) statements that the Optionee in good faith believes are
necessary or appropriate to make in connection with his or her good faith
performance of their duties to the Company.

7.5.Right to Terminate Option.  The Optionee understands and agrees that the
Company has granted this Option to the Optionee to reward the Optionee for the
Optionee’s future efforts and loyalty to the Company and its affiliates by
giving the Optionee the opportunity to participate in the potential future
appreciation of the Company.  Accordingly, if the Optionee (a) engages in any
activity prohibited by Section 7 of this Agreement, (b) breaches or violates any
obligations under any Restrictive Agreement to which the Optionee is a party or
(c) is convicted of a felony against the Company or any of its affiliates, then,
in addition to any other rights and remedies available to the Company, the
Company shall be entitled, at its option, exercisable by written notice, to
terminate the Option (including the Vested Portion of the Option), or any
unexercised portion thereof, which shall be of no further force and effect.  For
the sake of clarity, the foregoing rights of the Company in this Section 7.5
apply only to the oustanding portion of the Option, and shall not apply to any
Shares acquired upon exercise of any portion of the Option.

7.6.Remedies.  The Optionee specifically acknowledges and agrees that (a) the
time, geographic and activity restrictions (as applicable) set forth in this
Section 7 are reasonable and properly required for the protection of the Company
and (b) the Company’s remedies under this Section 7 shall not prevent the
Company or any Subsidiary from seeking injunctive or other equitable relief in
connection with the Optionee’s breach of any Restrictive Agreement.  In the
event that the provisions of this Section 7 should ever be deemed to exceed the
limitation provided by applicable law, then the Optionee and the Company agree
that such provisions shall be reformed to set forth the maximum limitations
permitted.

7.7.Restatement of Financial Statements. In addition to the other provisions in
this Section 7, this Agreement, the Option and any Shares issued upon exercise
of any portion of the Option shall be subject to any policies of the Company in
effect on the Date of Grant or adopted by the Company at any time thereafter
that provide for forfeiture of the Option and recoupment of any Shares issued
upon exercise of any portion of the Option or of any gain received by the
Optionee in connection with the sale of Shares received upon exercise of the
Option in the event of any restatement of the Company’s financial statements.

- 4 -

 

--------------------------------------------------------------------------------

 

7.8.Exceptions.

(a)Notwithstanding the foregoing, nothing in this Section 7 shall prevent the
Optionee from disclosing Proprietary Information to the extent required by law.
Additionally, nothing in this Section 7 shall preclude the Optionee’s right to
communicate, cooperate or file a complaint with any U.S. federal, state or local
governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower or
similar provisions of any such law or regulation; provided that in each case
such communications and disclosures are consistent with applicable
law.  Further, nothing in this Section 7 shall preclude the Optionee’s right to
receive an award from a Governmental Entity for information provided under any
whistleblower or similar program.  

(b)The Optionee shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. The Optionee shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. If the Optionee files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, the Optionee may
disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, provided that the Optionee files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

7.9.Survival of Obligations.  Notwithstanding the termination of this Agreement,
the parties to this Agreement shall remain bound by the provisions of this
Section 7, which may impose obligations upon the parties that extend beyond the
termination of this Agreement.

For purposes of this Agreement,

“Competitive Business” shall mean any business that is in competition with (a)
the present products marketed or sold by the Company or any of its Subsidiaries
or affiliates to their customers and as such products may be improved and/or
modified, (b) the present services marketed, sold or provided by the Company or
any of its Subsidiaries or affiliates to their customers and as such services
may be improved and/or modified or (c) the products and/or services the Company
or any of its Subsidiaries or affiliates develops, designs, manufactures,
markets, produces or supplies in the future to its customers, in each case
including, without limitation, the business of operating business-to-business
tradeshows, conferences and related publications and related digital media.

“Proprietary Information” shall mean confidential specifications, know-how,
strategic or technical data, marketing research data, product research and
development data, manufacturing techniques, confidential customer lists, sources
of supply and trade secrets, all of which are confidential and may be
proprietary and are owned or used by the Company, or any of its Subsidiaries or
affiliates, and shall include any and all items enumerated in the preceding
sentence and coming within the scope of the business of the Company or any of
its Subsidiaries or affiliates as to which the Optionee may have access, whether
conceived or developed by others or by the Optionee alone or with others during
the period of service to the Company, whether or not conceived or developed
during regular working hours.  Proprietary Information shall not include any
records, data or information which (a) are in the public domain during or after
the period of service by the Optionee provided the same are not in the public
domain as a consequence of disclosure directly or indirectly by the Optionee in
violation of this Agreement or (b) were known to the Optionee prior to
commencing employment with the Company.

- 5 -

 

--------------------------------------------------------------------------------

 

“Restricted Period” shall mean the 12-month period after the Optionee’s
Termination from the Company or a Subsidiary for any reason.

“Restrictive Agreement” shall mean any agreement between the Company or any
Subsidiary and the Optionee that contains non-competition, non-solicitation,
non-hire, non-disparagement or confidentiality restrictions applicable to the
Optionee.

“Territory” shall mean the United States of America and every other territory or
country where the Company maintains employees, owns property or otherwise
conducts business during any time that the Optionee is employed by the Company
or owns any Shares (or rights to acquire Shares).

Section 8.Corporate Transaction.  The provisions of Section 13 of the Plan shall
apply to this Option in the event of a Corporate Transaction.

Section 9.Miscellaneous.

9.1.Acknowledgment.  The Optionee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof as the same
may be amended from time to time.  The Optionee hereby acknowledges that the
Optionee has reviewed the Plan and this Agreement and understands the Optionee’s
rights and obligations thereunder and hereunder.  The Optionee also acknowledges
that the Optionee has been provided with such information concerning the
Company, the Plan and this Agreement as the Optionee and the Optionee’s advisors
have requested.

9.2.Reserved.

9.3.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)Governing Law.  This Agreement shall in all respects be governed by, and
construed in accordance with, the laws (excluding conflict of laws rules and
principles) of the State of Delaware applicable to agreements made and to be
performed entirely within such State, including all matters of construction,
validity and performance.

(b)Submission to Jurisdiction; Waiver of Jury Trial.  Any litigation against any
party to this Agreement arising out of or in any way relating to this Agreement
shall be brought in any federal or state court located in the State of New York
in New York County and each of the parties hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such litigation; provided,
that a final judgment in any such litigation shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Each party irrevocably and unconditionally agrees not to
assert (i) any objection which it may ever have to the laying of venue of any
such litigation in any federal or state court located in the State of New York
in New York County, (ii) any claim that any such litigation brought in any such
court has been brought in an inconvenient forum and (iii) any claim that such
court does not have jurisdiction with respect to such litigation.  To the extent
that service of process by mail is permitted by applicable law, each party
irrevocably consents to the service of process in any such litigation in such
courts by the mailing of such process by registered or certified mail, postage
prepaid, at its address for notices provided for herein.  Each party hereto
irrevocably and unconditionally waives any right to a trial by jury and agrees
that either of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained-for agreement among the parties
irrevocably to waive its right to trial by jury in any litigation.

9.4.Specific Performance.  Each of the parties agrees that any breach of the
terms of this Agreement will result in irreparable injury and damage to the
other parties, for which there is no adequate

- 6 -

 

--------------------------------------------------------------------------------

 

remedy at law.  Each of the parties therefore agrees that in the event of a
breach or any threat of breach, the other parties shall be entitled to an
immediate injunction and restraining order to prevent such breach, threatened
breach or continued breach, and/or compelling specific performance of the
Agreement, without having to prove the inadequacy of money damages as a remedy
or balancing the equities between the parties.  Such remedies shall be in
addition to any other remedies (including monetary damages) to which the other
parties may be entitled at law or in equity.  Each party hereby waives any
requirement for the securing or posting of any bond in connection with any such
equitable remedy.

9.5.Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law and if the rights or obligations of any party hereto under
this Agreement will not be materially and adversely affected thereby, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.

9.6.Notice.  Unless otherwise provided herein, all notices and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given or made (a) as of the date delivered, if
delivered personally or by email, (b) on the date the delivering party receives
confirmation, if delivered by facsimile, (c) three business days after being
mailed by registered or certified mail (postage prepaid, return receipt
requested) or (d) one business day after being sent by overnight courier
(providing proof of delivery), to the parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section: 

(a)If to the Company:

Emerald Expositions Events, Inc.

31910 Del Obispo, Suite 200
San Juan Capistrano, CA 92675
Attention:  David Gosling

 

(b)If to the Optionee, at the most recent address contained in the Company’s
records.

9.7.Binding Effect; Assignment; Third-Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and any of their respective successors, personal representatives and
permitted assigns who agree in writing to be bound by the terms hereof.  Neither
this Agreement nor any of the rights, interests or obligations hereunder may be
assigned by the Optionee without the prior written consent of the Company.  

9.8.Amendments and Waivers. Subject to applicable law, this Agreement and any of
the provisions hereof may be amended, modified, supplemented or cancelled, in
whole or in part, prospectively or retroactively, in each case by the Committee;
provided that no such action shall adversely affect the Optionee’s material
rights under this Agreement without the Optionee’s consent.  The waiver by a
party hereto of a breach by another party hereto of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach by such other party or as a waiver of any other or subsequent breach
by such other party, except as otherwise explicitly provided for in the writing
evidencing such waiver. Except as otherwise expressly provided herein, no
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at

- 7 -

 

--------------------------------------------------------------------------------

 

law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  

9.9.Counterparts.  This Agreement may be executed by .pdf or facsimile
signatures and in any number of counterparts with the same effect as if all
signatory parties had signed the same document.  All counterparts shall be
construed together and shall constitute one and the same instrument.

9.10.Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof. In the event of a conflict between any term or provision
contained in this Agreement and a term or provision of the Plan, the terms of
the Plan shall govern.

9.11.Withholding.  Whenever Option Shares are to be issued upon exercise of the
Option, the Company shall have the right to require the Optionee to remit to the
Company cash sufficient to satisfy all federal, state and local withholding tax
requirements prior to issuance of the shares of Common Stock and the delivery of
any certificate or certificates for such shares of Common Stock.  Alternatively,
in order to satisfy the withholding tax requirements, the Committee may in its
sole discretion permit the Optionee to (x) utilize a broker-assisted “cashless
exercise” program, (y) have withheld from the Option Shares otherwise issuable
upon exercise of the Option the number of shares having a Fair Market Value
equal to the applicable withholding amount in accordance with law (up to the
maximum statutory amount) or (z) allow another method or combination of methods
under procedures by the Company. The Optionee agrees to indemnify the Company
against any national, federal, state and local withholding taxes for which the
Company may be liable in connection with the Optionee’s acquisition, ownership
or disposition of any Option Shares.

9.12.No Right to Continued Employment or Business Relationship.  This Agreement
shall not confer upon the Optionee any right with respect to continued
employment or a continued business relationship with the Company or any
affiliate thereof, nor shall it interfere in any way with the right of the
Company or any affiliate thereof to Terminate such Optionee at any time.

9.13.General Interpretive Principles.  Whenever used in this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, any
noun or pronoun shall be deemed to include the plural as well as the singular
and to cover all genders. The headings of the sections, paragraphs,
subparagraphs, clauses and subclauses of this Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of the provisions hereof. Unless otherwise specified, the terms “hereof,”
“herein” and similar terms refer to this Agreement as a whole (including the
exhibits, schedules and disclosure statements hereto), and references herein to
Sections refer to Sections of this Agreement.  Words of inclusion shall not be
construed as terms of limitation herein, so that references to “include,”
“includes” and “including” shall not be limiting and shall be regarded as
references to non-exclusive and non-characterizing illustrations.

[signature page follows]

- 8 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.

EMERALD EXPOSITIONS EVENTS, INC.

 

 

 

 

 

 

By:

 

 

Name:

David Gosling

 

Title:

SVP, General Counsel and Secretary

 

 

 

Agreed and acknowledged as
of the Date of Grant:

 

 

 

Name:

[●]

 

 

 

 

 

Shares Subject to the Option:

 

Option Price:

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

EMERALD EXPOSITIONS EVENTS, inc.

NOTICE OF OPTION EXERCISE

Subject to the terms and conditions hereof, the undersigned (the “Purchaser”)
hereby elects to exercise his or her option to purchase __________ shares (the
“Shares”) of Emerald Expositions Events, Inc. (the “Company”) under the Emerald
Expositions Events, Inc. 2017 Omnibus Equity Plan (the “Plan”) and the Stock
Option Agreement dated as of _______________ (the “Option Agreement”).  The
purchase price for the Shares shall be $______ per Share for a total purchase
price of $__________ (subject to applicable withholding taxes).  

The Purchaser tenders herewith payment of the full Option Price in the form of
(circle applicable method(s)):

(a)cash, by check or by wire transfer;

(b)with permission of the Committee, by utilizing a broker-assisted “cashless
exercise”; or

(c)with permission of the Committee, by reducing the number of Shares to be
issued to him or her hereby by that number of Shares having an aggregate Fair
Market Value on the date hereof equal to the aggregate purchase price of the
Shares.  

The Purchaser will deliver any other documents that the Company requires in
connection with this exercise election.

In connection with the purchase of Shares, Purchaser represents and covenants
the following:

1.Tax Withholding. The Purchaser authorizes payroll withholding and will make
arrangements satisfactory to the Company to pay or provide for any applicable
federal, state and local withholding obligations of the Company in connection
with the exercise of the Option set forth herein. The Purchaser may satisfy any
federal, state or local tax withholding obligation relating to the exercise of
the Option by any of the methods set forth in the Option Agreement. The
Purchaser understands that ownership of the Shares will not be transferred to
the Purchaser until the total Option Price and all applicable withholding taxes
have been paid.

2.Knowledge and Representation.  The Purchaser is relying on his or her own
business judgment and knowledge and the advice of his or her own counsel, tax
advisors and other advisors, regarding the risks of an investment in the
Company, in making the decision to purchase the Shares.  The Purchaser, either
alone or with his or her advisors, has sufficient knowledge and experience in
business and financial matters to evaluate the merits and risks of the purchase
of the Shares and has the capacity to protect his or her own interests in
connection with such purchase.  In furtherance of the foregoing, the Purchaser
represents and warrants that (i) no representation or warranty, express or
implied, whether written or oral, as to the financial condition, results of
operations, prospects, properties or business of the Company or as to the
desirability or value of an investment in the Company has been made to the
Purchaser by or on behalf of the Company, and (ii) the Purchaser will continue
to bear sole responsibility for making his or her own independent evaluation and
monitoring of the risks of his or her investment in the Company. In addition,
the Purchaser understands that he or she is purchasing the Shares pursuant to
the terms and conditions of the Plan and the Option Agreement, copies of which
the Purchaser has read and understands.

 

--------------------------------------------------------------------------------

 

3.Tax Consequences.  The Purchaser understands that he or she may suffer adverse
tax consequences as a result of his or her purchase or disposition of the
Shares.  The Purchaser represents that he or she has consulted any tax
consultants he or she deems advisable in connection with the purchase or
disposition of the Shares and that he or she is not relying on the Company for
any tax advice.  Purchaser understands that, prior to the issuance of any
Shares, Purchaser will have to make satisfactory arrangements with the Company
to satisfy any withholding requirements applicable to the exercise of the
option.

 

 

 

--------------------------------------------------------------------------------

 

Please record the ownership of such Shares in the name of:

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Social Security or Tax I.D. Number:

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

Dated:______________, 20__

 

 

 

 

 